 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WESLEY PANIGHETTI,                                No. 2:19-cv-0015 MCE GGH P
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   J. GASTELLO,
15                      Respondent.
16

17

18   Introduction and Summary
19          Petitioner, accused of rape and forced oral copulation, pled no contest to false
20   imprisonment and received a sentence of 32 months. This conviction is referenced as the “2003
21   Placer County conviction,” or shortened to the “2003 conviction.” Although petitioner did not
22   appeal his guilty (or no contest) plea, he immediately began to suffer “pleader’s remorse” as he
23   commenced a long series of ultimately fruitless state habeas actions seeking to withdraw his plea.
24          The issue in respondent’s motion to dismiss, ECF No. 15, does not involve the merits of
25   petitioner’s accusations; rather the issue centers about whether petitioner is “in custody” for
26   ////
27   ////
28   ////
                                                       1
 1   purposes of federal habeas corpus law. For the reasons set for herein, the motion should be

 2   granted. 1

 3   Factual Background

 4           On July 28, 2003, petitioner was sentenced to 32 months (included a prior strike) for false

 5   imprisonment. ECF No. 16-1. Petitioner had entered into a plea agreement in which more

 6   serious sexual assault charges were pled down to the false imprisonment. See ECF No. 32-1.

 7   Pertinent to the current “in custody” issue:

 8                   A restitution fine… is $400 and an additional restitution fine of
                    $400… is stayed pending completion of parole… The period of
 9                  parole shall not exceed three years, unless parole is suspended and
                    you are returned to custody for a violation of parole. In that event,
10                  the period under parole supervision or in custody shall not exceed
                    12 months from the date of the initial parole.
11

12   ECF No. 16-1 at 11. Petitioner concedes that his parole term stemming from the 2003 conviction

13   was discharged. ECF No. 21 at 5 (“I have proven with exhibit (1) which is attached that I have a

14   current protected property interest notwithstanding the fact that the unconstitutional 32 month

15   prison term and the four year parole term has been discharged.”). However, the parties are silent

16   as to precisely when the discharge occurred. Nevertheless, given the terms of the sentence, it is

17   obvious that parole was discharged long before the filing of this federal petition.

18           As mentioned previously, petitioner did not appeal from his conviction, but filed 8 state

19   habeas petitions commencing in 2004 with the last one filed in late 2018. Petitioner’s fourth

20   state habeas petition was denied on December 28, 2016 because petitioner was not “in custody”

21   for the 2003 conviction. See ECF No. 16-7.

22           Petitioner suffered at least one further conviction in which this 2003 conviction was

23   utilized for recidivist sentencing purposes, the “2015 Sacramento County conviction.” 2 Petitioner

24   claims that the restitution portion of the 2003 sentence had yet to be satisfied at the time he filed

25   this federal petition. ECF No. 21 at 9, 12.

26           1
               Respondent also brought the motion to dismiss on the alternative grounds of expiration
27   of the AEDPA statute of limitations. Because the lack of “in custody” status is clear, the court
     need not reach this issue.
28           2
               See Panighetti v. Gastelo, 2:18-cv-02015 KJM AC.
                                                      2
 1   Discussion

 2          “Section 2254(a)'s “in custody” requirement is jurisdictional and therefore “it is the first

 3   question we must consider.” See Williamson v. Gregoire, 151 F.3d 1180, 1182 (9th Cir.1998)

 4   (stating the same as to 28 U.S.C. § 2241's “in custody” requirement).” Bailey v. Hill, 599 F.3d

 5   976, 978 (9th Cir. 2010). Petitioner confuses his standing to bring a habeas petition challenging

 6   his 2003 conviction with the jurisdictional requirement of “in custody.” He certainly alleges an

 7   injury from his supposedly invalid 2003 conviction, but federal habeas corpus requires more than

 8   ordinary standing to bring a civil action. If the law were otherwise, no state conviction would

 9   ever be final and could be challenged as long as a petitioner’s lifetime.

10          “Custody” means more than the fact of physical incarceration. A serious restraint on

11   petitioner’s liberty, such as probation or parole status, will suffice to render a petitioner “in

12   custody.” Maleng v. Cook, 490 U.S. 488, 492 (1989). However, the mere fact that a conviction

13   has been used to enhance a sentence on a successor crime does not mean one is “in custody” for

14   the conviction enhancing the sentence. Id. Thus, that petitioner’s 2015 sentence was enhanced

15   because of the existence of the 2003 conviction is inconsequential to the “in custody”

16   determination.

17          Nor does petitioner’s belief-- that the assertedly erroneous 2003 conviction damages his

18   reputation or future parole prospects-- reinvigorate his custody. Collateral consequences to a

19   conviction do not suffice to place one “in custody.” Wenzl v. People of the State of California,

20   No. 06-0224-FMC MLG, 2006 WL 2917577 (C.D. Cal. June 29, 2006) (citing cases including

21   Feldman v. Perrill, 902 F.2d 1445, 1448 (9th Cir. 1990); Maleng, supra; Spencer v. Kemna, 523

22   U.S. 1, 9 (1998)).

23          Petitioner insists that because he still must satisfy the restitution order stemming from the

24   2003 conviction while he is physically incarcerated for the 2015 conviction, he may challenge the

25   2003 conviction. This was precisely the issue in Bailey, supra, and that court refused to find

26   petitioner in custody for that reason.

27          In addition, although petitioner does not attack here his 2015 conviction based on

28   utilization of an unlawful 2003 conviction enhancement, even if he did, such an attack would be
                                                        3
 1   futile as convictions which cannot be challenged in their own right, i.e., whose custody has

 2   expired, cannot be the subject of challenge in a subsequent case. Lackawanna Cty. Dist. Attorney

 3   v. Coss, 532 U.S. 394 (2001). 3

 4          Finally, petitioner’s claims of actual innocence do not give the court a subject matter

 5   jurisdiction it does not otherwise have. While a claim of actual innocence may obviate an

 6   otherwise applicable AEDPA statute of limitation, this assertion does nothing to confer “in

 7   custody” status or a perpetual right to challenge convictions whose custody has long since

 8   expired.

 9   Certificate of Appealability

10          Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must

11   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A

12   certificate of appealability may issue only “if the applicant has made a substantial showing of the

13   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these

14   findings and recommendations, a substantial showing of the denial of a constitutional right has

15   not been made in this case.

16   Conclusion

17          Accordingly, IT IS HEREBY RECOMMENDED that:

18      1. Respondent’s motion to dismiss (ECF No. 15) be granted;

19      2. The petition for writ of habeas corpus be dismissed for lack of jurisdiction; and

20      3. The District Court decline to issue a certificate of appealability.

21          These findings and recommendations are submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

23   after being served with these findings and recommendations, any party may file written

24   objections with the court and serve a copy on all parties. Such a document should be captioned

25          3
              The two exceptions to the Lackawanna rule are not applicable here. Petitioner had
26   counsel at all times during the 2003 conviction proceeding and he has never alleged that the
     courts refused to rule on claims of actual innocence that he diligently brought before the state
27   courts. See Holden v. Marquez, No. 3:06-CV-00093TMB, 2007 WL 485209, at *4-5 (D. Alaska
     Feb. 12, 2007). Moreover, even if he could so allege, that argument would be made in Case No.
28   2:18-cv-02015 KJM AC, the subject of which is the 2015 conviction.
                                                      4
 1   “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections

 2   shall be served and filed within fourteen days after service of the objections. The parties are

 3   advised that failure to file objections within the specified time may waive the right to appeal the

 4   District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   DATED: July 23, 2019
                                               /s/ Gregory G. Hollows
 6                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
